DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8-12, filed 9/8/2022 with respect to 35 USC §103 rejection of independent claims 1,18,19 have been fully considered but were not persuasive. Applicant has amended claims and argues previously cited references fails to disclose amended claim language. Applicant specifically argues previously cited Fullam, Marshall and Fung fails to disclose sending by a processing system that is separate from an extended reality device and a fitness equipment a first signal to the fitness equipment wherein the first signal instructs the fitness equipment to adjust the speed of the fitness equipment to ease a transition of a user from an actual extended reality environment created by a combination of a real environment and a virtual environment presented by the extend reality device to the real environment. Applicant argues Fullam discloses head mounted computing system send command to control an environmental control system to trigger an adjustment of an environmental parameter of an environment viewed through a display of the head mounted computing system. Applicant argues Marshall does control conditions of surrounding environment and Fung discloses a user’s smart device my direct the operation of an exercise machine. 

In response, examiner points to previously cited Fung which discloses altering speed of moving surface of exercise device to provide physical feedback from virtual reality software application. Fung discloses smart device communicates with exercise machine including send and/or receive messages to and/or from other devices via a network such as the Internet. Therefor Fung teaches adjust the speed of fitness equipment (Fung’s altering speed of exercise device) from a processing device (Fung’s other devices via network including internet) that is separate from extended reality (Fung’s smart device) and fitness equipment. Therefor Fung teaches amended claim limitations of independent claims 1, 18 and 19. 

Applicant’s arguments, see page 12, filed 9/8/2022 with respect to 35 USC §103 rejection of dependent claims 2-12,17 and 20 have been fully considered but were not persuasive. Applicant argues dependency upon independent claims 1, 18 and 19 and previous cited references failure to disclose argued claim limitations. As argued above all argued claim limitations have been disclosed by references on record.

Applicant’s arguments, see page 12-13, filed 9/8/2022 with respect to 35 USC §103 rejection of dependent claims 9 have been fully considered but were not persuasive. Applicant argues previously cited combination of Fullam, Marshall and Fung does not disclose claim limitation of a moving a location of digital object to help user transition from XR environment to a real environment. In response examiner points to Fullam which discloses displaying virtual plan taking off based on content based trigger and Marshall discloses simulating walk through woodland area as VR ends. Marshall also discloses adjusting HMD content to ease the transition when the user ends VR session. Fullam’s disclosure of a virtual plan taking off and Marshall’s disclosure walking through woodland area teaches moving a digital object. Marshall teaches adjustment of content helps to ease transition as user exists VR session. Therefore cited references discloses argued claim limitations. 

Applicant’s arguments, see page 13, filed 9/8/2022 with respect to 35 USC §103 rejection of dependent claims 10 have been fully considered but were not persuasive. Applicant argues previously cited references fails to disclose adjusting temperature of a real environment to help user transition from a XR environment to a real environment. In response, examiner points to previously cited Fullam which discloses remote controlling HVAC system including adjusting temperature of environment. Marshall discloses adjusting real world environment such as noise level and light to ease transition user exists VR session. The combination of Fullam’s adjustment of HVAC system and Marshalls easing transition based on adjustment of real world environment teaches argued claim limitation. 

Applicant’s arguments, see page 12, filed 9/8/2022 with respect to 35 USC §103 rejection of dependent claims 13-16 have been fully considered but were not persuasive. Applicant argues dependency upon independent claims 1, 18 and 19 and previous cited references failure to disclose argued claim limitations. As argued above all argued claim limitations have been disclosed by references on record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al (US 20160091877 A1) in view of and Marshall et al (US ) and Fung (US 20160317866  A). 

Regarding claim 1, Fullam discloses A method comprising: 



transmitting, by the processing system, the data about the conditions to an extended reality device that is present in the real environment and communicatively connected to the processing system, where the extended reality device is configured to render a virtual environment ([0019], sensor subsystem including various sensors and related subsystems to provide information to the controller 106. Some of such sensors, for example, may provide biometric data of a human subject wearing the head-mounted computing system); 
interpolating, by the processing system, between the real environment and the virtual environment, based at least in part on the conditions, to determine an actual extended reality environment that is being presented to the user ([0051], a collective comfort characteristic may include an average temperature or thermal level of the plurality of human subjects)







Marshall discloses identifying, by the processing system, that the user wishes to exit the actual extended reality environment ([0026], When the viewer 104 is ready to exit the VR environment, the viewer 104 may perform some triggering action); 
determining, by the processing system, a modification to at least one of the conditions to ease a transition of the user from the actual extended reality environment to the real environment ([0026], the HMD 102 may begin displaying images to the viewer 104 to transition the viewer 104 from the VR environment to the real-world environment)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include identifying, by the processing system, that the user wishes to exit the actual extended reality environment; determining, by the processing system, a modification to at least one of the conditions to ease a transition of the user from the actual extended reality environment to the real environment, wherein the action is expected to produce the modification as described by Marshall.

 The motivation for doing so would have been to adjust the VR experience to match the position and intensity of the surrounding environment lights, sound levels, scheduled activities, and other real-life aspects, to smooth the transition from VR to real world  (Marshall, [0013]).

Fung discloses monitoring, by a processing system, conditions in a real environment in which a user is present, wherein the monitoring is performed by collecting data about the conditions from a plurality of sensors located in the real environment ([0035] a user may be moving about on moving surfaces while playing a simulation or roleplaying game, and their movement may be provided to the connected smart device for use in controlling an in-game character's movement.)  and 
communicatively connected to the processing system ([0035], communication may be bi-directional, with a smart device directing the operation of exercise machine 100 and with exercise machine 100 providing input to a smart device based at least in part on a user's activity or interaction, [0096] he communication subsystem may allow computing system 1300 to send and/or receive messages to and/or from other devices via a network such as the Internet.), and 
wherein the condition includes a speed of a fitness equipment being used by the user in the real environment ([0034] This may provide the illusion of movement to a user while in reality they remain stationary with respect to their surroundings. Another use may be multiple separate moving surfaces 203a-b, with separate speeds of movement or degrees of resistance, so that as a user moves about during use they may experience physical feedback)
wherein the actual extended reality environment comprises a combination of the real environment and the virtual environment that is being presented to the user while the user is using the fitness equipment ([0035] exercise machine 100 may be used interchangeably as a control and feedback device or both simultaneously, providing an immersive environment for a wide variety of software applications such as virtual reality, video games, fitness and health applications, or interactive media consumption)
wherein the modification comprises adjusting a speed of a fitness equipment being used by the user over a period of time ([0035] exercise machine 100 may alter the resistance of moving surfaces 203a-b as a user's speed changes within the game)
sending, by the processing system, a first signal, to the fitness equipment, based on the interpolating, wherein the first signal instructs the fitness equipment to adjust a speed of the fitness equipment ([0035] exercise machine 100 may be used interchangeably as a control and feedback device or both simultaneously, providing an immersive environment for a wide variety of software applications such as virtual reality, video games, fitness and health applications, or interactive media consumption.)
wherein each of the processing system, the extending reality device, and the fitness equipment comprises a separate device ([0035] Exercise machine 100 may be designed without a control interface commonly utilized by exercise machines in the art, instead being configured with any of a variety of wireless network interfaces such as WiFi or BLUETOOTH™ for connection to a user's smart device, such as a smartphone or tablet computer.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include monitoring, by a processing system, conditions in a real environment in which a user is present, wherein the monitoring is performed by collecting data about the conditions from a plurality of sensors located in the real environment and communicatively connected to the processing system, and wherein the condition includes a speed of a fitness equipment being used by the user in the real environment, wherein the actual extended reality environment comprises a combination of the real environment and the virtual environment that is being presented to the user while the user is using the fitness equipment, wherein the modification comprises adjusting a speed of a fitness equipment being used by the user over a period of time, sending, by the processing system, a first signal, to the fitness equipment, based on the interpolating, wherein the first signal instructs the fitness equipment to adjust a speed of the fitness equipment, and wherein each of the processing system, the extending reality device, and the fitness equipment comprises a separate device as described by Fung.

 The motivation for doing so would have been to support various forms of "active" virtual, augmented, or mixed-reality gaming and software application, as well as normal cardio exercises.   (Fung, [0009]).

Fullam, Marshall and Fung are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Fullam, Marshall and Fung to obtain the invention as specified in claim 1.

Regarding claim 2, Fullam discloses wherein at least some sensors of the plurality of sensors are integrated into the extended reality device ([0024] The contact sensors 114a and 114b each contact the wearer's skin when heat-mounted computing system 100 is worn and may also include plated contacts).

Regarding claim 3, Fullam discloses wherein at least some sensors of the plurality of sensors are integrated into a connected home device ([0044] The environmental control system 202 may be configured to control a one or more remote-controlled environmental components).

Regarding claim 4, Fullam discloses wherein at least some sensors of the plurality of sensors are integrated into a wearable device worn by the user ([0024] The contact sensors 114a and 114b each contact the wearer's skin when heat-mounted computing system 100 is worn and may also include plated contacts).

Regarding claim 5, Fullam discloses wherein the virtual environment is initialized based on a stored user preference ([0057], the see-through display 304 depicts a virtual scene in which a virtual plane is sitting at a standstill on a runway waiting to take off)

Regarding claim 6, Fullam discloses wherein the virtual environment is initialized based on knowledge of the real environment inferred from the data about the conditions ([0057], Under these conditions (e.g., where the virtual plane is not moving), the fan 308 may not be operating in order to align with the human subject's expectations of the virtual scene.).

Regarding claim 7, Fullam discloses wherein the interpolating comprises: 
identifying, by the processing system, a target extended reality environment that should be presented to the user ([0058], depicts a virtual scene in which the virtual plane is taking off and flying above the runway); and 
determining, by the processing system, a difference between the actual extended reality environment that is being presented to the user and the target extended reality environment that should be presented to the user ([0058], The take-off of the virtual plane may act as a content-based trigger that is detected by the head-mounted computing system 300. In response to detecting the content-based trigger, the head-mounted computing system 300 may send a command to turn on the fan and blow air at the human subject, thereby increasing ambient airflow directed at the human subject while the virtual plane is flying), 


Fund discloses wherein the adjusting the speed of the fitness equipment is expected to minimize the difference ([0035] exercise machine 100 may alter the resistance of moving surfaces 203a-b as a user's speed changes within the game.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include wherein the adjusting the speed of the fitness equipment is expected to minimize the difference as described by Fung.

 The motivation for doing so would have been to support various forms of "active" virtual, augmented, or mixed-reality gaming and software application, as well as normal cardio exercises.   (Fung, [0009]).

Fullam, Marshall and Fung are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Fullam, Marshall and Fung to obtain the invention as specified in claim 7.

Regarding claim 8, Fullam is silent to wherein the target extended reality environment is characterized by a predefined set of ideal parameters.

Marshall discloses wherein the target extended reality environment is characterized by a predefined set of ideal parameters ([0070], the method 600 includes adjusting the bright area from a first brightness level)

Fullam, Marshall and Fung are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include wherein the target extended reality environment is characterized by a predefined set of ideal parameters as described by Marshall.

 The motivation for doing so would have been to adjust the VR experience to match the position and intensity of the surrounding environment lights, sound levels, scheduled activities, and other real-life aspects, to smooth the transition from VR to real world  (Marshall, [0013]).

Therefore, it would have been obvious to combine Fullam, Marshall and Fung to obtain the invention as specified in claim 8.

Regarding claim 9, Fullam discloses further comprising sending, by the processing system, a second signal to extended reality device based on the interpolating, wherein the second signal instructs the extended reality device to move a digital object from a first location in the virtual environment to a second location in the virtual environment ([0058], The take-off of the virtual plane may act as a content-based trigger that is detected by the head-mounted computing system)


Marshall discloses sending, by the processing system, a second signal to extended reality device based on the interpolating, wherein the second signal instructs the extended reality device to move a digital object from a first location in the virtual environment to a second location in the virtual environment ([0039] The VR session may simulate a quiet walk through a woodland area. As the VR ends, background noise may be slowly increased to bring the user out of the VR environment slowly.)
wherein a movement of the digital object is expected to further to ease the transition of the user from actual extended reality environment to the real environment ([0039], To ease the transition, the HMD may measure the real-world noise level and adjust the HMD content to acclimate the user to the real world noise level before ending the VR session)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include sending, by the processing system, a second signal to extended reality device based on the interpolating, wherein the second signal instructs the extended reality device to move a digital object from a first location in the virtual environment to a second location in the virtual environment, wherein a movement of the digital object is expected to further to ease the transition of the user from actual extended reality environment to the real environment as described by Marshall.

 The motivation for doing so would have been to adjust the VR experience to match the position and intensity of the surrounding environment lights, sound levels, scheduled activities, and other real-life aspects, to smooth the transition from VR to real world  (Marshall, [0013]).

Therefore, it would have been obvious to combine Fullam, Marshall and Fung to obtain the invention as specified in claim 9.

Regarding claim 10, Fullam discloses further comprising sending, by the processing system, a second signal to a smart thermostat based on the interpolating, wherein the second signal instructs the smart thermostat to adjust a temperature of the real environment ([0048] The remote-controlled HVAC system 214 may be configured to adjust a temperature and/or air flow of the computing environment)


Marshall discloses wherein the adjustment of the temperature is expected to further to ease the transition of the user from the actual extended reality environment to the real environment ([0039], To ease the transition, the HMD may measure the real-world noise level and adjust the HMD content to acclimate the user to the real world noise level before ending the VR session)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include wherein the adjustment of the temperature is expected to further to ease the transition of the user from the actual extended reality environment to the real environment as described by Marshall.

 The motivation for doing so would have been to adjust the VR experience to match the position and intensity of the surrounding environment lights, sound levels, scheduled activities, and other real-life aspects, to smooth the transition from VR to real world  (Marshall, [0013]).

Therefore, it would have been obvious to combine Fullam, Marshall and Fung to obtain the invention as specified in claim 10.

Regarding claim 11, Fullam discloses further comprising sending, by the processing system, a second signal a smart lighting system based on interpolating, wherein the second signal instructs the smart lighting system to adjust a lighting level of the real environment ([0054], the module 218 may command the remote-controlled lighting system 210 to lower the light intensity of emitted light)


Marshall discloses wherein an adjustment of the lighting level is expected to further to ease the transition of the user from the actual extended reality environment to the real environment  ([0039], To ease the transition, the HMD may measure the real-world noise level and adjust the HMD content to acclimate the user to the real world noise level before ending the VR session)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include wherein an adjustment of the lighting level is expected to further to ease the transition of the user from the actual extended reality environment to the real environment as described by Marshall.

 The motivation for doing so would have been to adjust the VR experience to match the position and intensity of the surrounding environment lights, sound levels, scheduled activities, and other real-life aspects, to smooth the transition from VR to real world  (Marshall, [0013]).

Therefore, it would have been obvious to combine Fullam, Marshall and Fung to obtain the invention as specified in claim 11.

Regarding claim 12, Fullam is silent to wherein the adjustment to the lighting level of the real environment is made over the period of time.

Marshall discloses wherein the adjustment to the lighting level of the real environment is made over the period of time ([0059] This adjustment may be performed over a period of time to allow the user to adjust gradually)

Fullam, Marshall and Fung are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include wherein the adjustment to the lighting level of the real environment is made over the period of time as described by Marshall.

 The motivation for doing so would have been to adjust the VR experience to match the position and intensity of the surrounding environment lights, sound levels, scheduled activities, and other real-life aspects, to smooth the transition from VR to real world  (Marshall, [0013]).

Therefore, it would have been obvious to combine Fullam, Marshall and Fung to obtain the invention as specified in claim 12.

Regarding claim 13, Fullam discloses sending, by the processing system, a second signal to a smart lighting system based on the interpolating, wherein the second signal instructs the smart lighting system to adjust a location in the real environment in which lighting is provided ([0046] he remote-controlled lighting system 210 may include, for example, a plurality of different colored LEDs that may be individually adjustable to vary the color and/or light intensity emitted by the LEDs.), 


Marshall discloses wherein an adjustment of the location in the real environment in which the lighting is provided is expected to further to ease the transition of the user from the actual extended reality environment to the real environment  ([0039], To ease the transition, the HMD may measure the real-world noise level and adjust the HMD content to acclimate the user to the real world noise level before ending the VR session)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include wherein an adjustment of the location in the real environment in which the lighting is provided is expected to further to ease the transition of the user from the actual extended reality environment to the real environment as described by Marshall.

 The motivation for doing so would have been to adjust the VR experience to match the position and intensity of the surrounding environment lights, sound levels, scheduled activities, and other real-life aspects, to smooth the transition from VR to real world  (Marshall, [0013]).

Therefore, it would have been obvious to combine Fullam, Marshall and Fung to obtain the invention as specified in claim 13.

Regarding claim 17, Fullam discloses wherein the processing system connects to the plurality of sensors via a home gateway ([0033], remotely control an environmental control system external from the head-mounted computing system).

Regarding claim 18, Fullam discloses a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations ([0090] Storage subsystem 1304 may include removable and/or built-in devices. Storage subsystem 1304 may include optical memory (e.g., CD, DVD, HD-DVD, Blu-Ray Disc, etc.), semiconductor memory (e.g., RAM, EPROM, EEPROM, etc.), and/or magnetic memory (e.g., hard-disk drive, floppy-disk drive, tape drive, MRAM, etc.), among others), the operations comprising:



transmitting the data about the conditions to an extended reality device that is present in the real environment and communicatively connected to the processing system, where the extended reality device is configured to render a virtual environment ([0019], sensor subsystem including various sensors and related subsystems to provide information to the controller 106. Some of such sensors, for example, may provide biometric data of a human subject wearing the head-mounted computing system); 
interpolating between the real environment and the virtual environment, based at least in part on the conditions, to determine an actual extended reality environment that is being presented to the user ([0051], a collective comfort characteristic may include an average temperature or thermal level of the plurality of human subjects); and 







Marshall discloses identifying, by the processing system, that the user wishes to exit the actual extended reality environment ([0026], When the viewer 104 is ready to exit the VR environment, the viewer 104 may perform some triggering action); 
determining, by the processing system, a modification to at least one of the conditions to ease a transition of the user from the actual extended reality environment to the real environment ([0026], the HMD 102 may begin displaying images to the viewer 104 to transition the viewer 104 from the VR environment to the real-world environment)
wherein the action is expected to produce the modification ([0029], then the HMD content may be modified to bring up a brighter spot in the relative positon of the lamp).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include identifying, by the processing system, that the user wishes to exit the actual extended reality environment; determining, by the processing system, a modification to at least one of the conditions to ease a transition of the user from the actual extended reality environment to the real environment, wherein the action is expected to produce the modification as described by Marshall.

 The motivation for doing so would have been to adjust the VR experience to match the position and intensity of the surrounding environment lights, sound levels, scheduled activities, and other real-life aspects, to smooth the transition from VR to real world  (Marshall, [0013]).

Fung discloses monitoring, by a processing system, conditions in a real environment in which a user is present, wherein the monitoring is performed by collecting data about the conditions from a plurality of sensors located in the real environment ([0035] a user may be moving about on moving surfaces while playing a simulation or roleplaying game, and their movement may be provided to the connected smart device for use in controlling an in-game character's movement.)  and 
communicatively connected to the processing system ([0035], communication may be bi-directional, with a smart device directing the operation of exercise machine 100 and with exercise machine 100 providing input to a smart device based at least in part on a user's activity or interaction, [0096] he communication subsystem may allow computing system 1300 to send and/or receive messages to and/or from other devices via a network such as the Internet.), and 
wherein the condition includes a speed of a fitness equipment being used by the user in the real environment ([0034] This may provide the illusion of movement to a user while in reality they remain stationary with respect to their surroundings. Another use may be multiple separate moving surfaces 203a-b, with separate speeds of movement or degrees of resistance, so that as a user moves about during use they may experience physical feedback)
wherein the actual extended reality environment comprises a combination of the real environment and the virtual environment that is being presented to the user while the user is using the fitness equipment ([0035] exercise machine 100 may be used interchangeably as a control and feedback device or both simultaneously, providing an immersive environment for a wide variety of software applications such as virtual reality, video games, fitness and health applications, or interactive media consumption)
wherein the modification comprises adjusting a speed of a fitness equipment being used by the user over a period of time ([0035] exercise machine 100 may alter the resistance of moving surfaces 203a-b as a user's speed changes within the game)
sending, by the processing system, a first signal, to the fitness equipment, based on the interpolating, wherein the first signal instructs the fitness equipment to adjust a speed of the fitness equipment ([0035] exercise machine 100 may be used interchangeably as a control and feedback device or both simultaneously, providing an immersive environment for a wide variety of software applications such as virtual reality, video games, fitness and health applications, or interactive media consumption.)
wherein each of the processing system, the extending reality device, and the fitness equipment comprises a separate device ([0035] Exercise machine 100 may be designed without a control interface commonly utilized by exercise machines in the art, instead being configured with any of a variety of wireless network interfaces such as WiFi or BLUETOOTH™ for connection to a user's smart device, such as a smartphone or tablet computer.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include monitoring, by a processing system, conditions in a real environment in which a user is present, wherein the monitoring is performed by collecting data about the conditions from a plurality of sensors located in the real environment and communicatively connected to the processing system, and wherein the condition includes a speed of a fitness equipment being used by the user in the real environment, wherein the actual extended reality environment comprises a combination of the real environment and the virtual environment that is being presented to the user while the user is using the fitness equipment, wherein the modification comprises adjusting a speed of a fitness equipment being used by the user over a period of time, sending, by the processing system, a first signal, to the fitness equipment, based on the interpolating, wherein the first signal instructs the fitness equipment to adjust a speed of the fitness equipment, and wherein each of the processing system, the extending reality device, and the fitness equipment comprises a separate device as described by Fung.

 The motivation for doing so would have been to support various forms of "active" virtual, augmented, or mixed-reality gaming and software application, as well as normal cardio exercises.   (Fung, [0009]).

Fullam, Marshall and Fung are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Fullam, Marshall and Fung to obtain the invention as specified in claim 18.

Regarding claim 19, Fullam discloses a device comprising: a processor; and a computer-readable medium storing instructions which, when executed by processing system including at least one the processor, cause the processing system to perform operations ([0090] Storage subsystem 1304 may include removable and/or built-in devices. Storage subsystem 1304 may include optical memory (e.g., CD, DVD, HD-DVD, Blu-Ray Disc, etc.), semiconductor memory (e.g., RAM, EPROM, EEPROM, etc.), and/or magnetic memory (e.g., hard-disk drive, floppy-disk drive, tape drive, MRAM, etc.), among others), the operations comprising: 



transmitting the data about the conditions to an extended reality device that is present in the real environment and communicatively connected to the processing system, where the extended reality device is configured to render a virtual environment ([0019], sensor subsystem including various sensors and related subsystems to provide information to the controller 106. Some of such sensors, for example, may provide biometric data of a human subject wearing the head-mounted computing system); 
interpolating between the real environment and the virtual environment, based at least in part on the conditions, to determine an actual extended reality environment that is being presented to the user ([0051], a collective comfort characteristic may include an average temperature or thermal level of the plurality of human subjects); and 








Marshall discloses identifying, by the processing system, that the user wishes to exit the actual extended reality environment ([0026], When the viewer 104 is ready to exit the VR environment, the viewer 104 may perform some triggering action); 
determining, by the processing system, a modification to at least one of the conditions to ease a transition of the user from the actual extended reality environment to the real environment ([0026], the HMD 102 may begin displaying images to the viewer 104 to transition the viewer 104 from the VR environment to the real-world environment)
wherein the action is expected to produce the modification ([0029], then the HMD content may be modified to bring up a brighter spot in the relative positon of the lamp).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include identifying, by the processing system, that the user wishes to exit the actual extended reality environment; determining, by the processing system, a modification to at least one of the conditions to ease a transition of the user from the actual extended reality environment to the real environment, wherein the action is expected to produce the modification as described by Marshall.

 The motivation for doing so would have been to adjust the VR experience to match the position and intensity of the surrounding environment lights, sound levels, scheduled activities, and other real-life aspects, to smooth the transition from VR to real world  (Marshall, [0013]).

Fung discloses monitoring, by a processing system, conditions in a real environment in which a user is present, wherein the monitoring is performed by collecting data about the conditions from a plurality of sensors located in the real environment ([0035] a user may be moving about on moving surfaces while playing a simulation or roleplaying game, and their movement may be provided to the connected smart device for use in controlling an in-game character's movement.)  and 
communicatively connected to the processing system ([0035], communication may be bi-directional, with a smart device directing the operation of exercise machine 100 and with exercise machine 100 providing input to a smart device based at least in part on a user's activity or interaction, [0096] he communication subsystem may allow computing system 1300 to send and/or receive messages to and/or from other devices via a network such as the Internet.), and 
wherein the condition includes a speed of a fitness equipment being used by the user in the real environment ([0034] This may provide the illusion of movement to a user while in reality they remain stationary with respect to their surroundings. Another use may be multiple separate moving surfaces 203a-b, with separate speeds of movement or degrees of resistance, so that as a user moves about during use they may experience physical feedback)
wherein the actual extended reality environment comprises a combination of the real environment and the virtual environment that is being presented to the user while the user is using the fitness equipment ([0035] exercise machine 100 may be used interchangeably as a control and feedback device or both simultaneously, providing an immersive environment for a wide variety of software applications such as virtual reality, video games, fitness and health applications, or interactive media consumption)
wherein the modification comprises adjusting a speed of a fitness equipment being used by the user over a period of time ([0035] exercise machine 100 may alter the resistance of moving surfaces 203a-b as a user's speed changes within the game)
sending, by the processing system, a first signal, to the fitness equipment, based on the interpolating, wherein the first signal instructs the fitness equipment to adjust a speed of the fitness equipment ([0035] exercise machine 100 may be used interchangeably as a control and feedback device or both simultaneously, providing an immersive environment for a wide variety of software applications such as virtual reality, video games, fitness and health applications, or interactive media consumption.)
wherein each of the processing system, the extending reality device, and the fitness equipment comprises a separate device ([0035] Exercise machine 100 may be designed without a control interface commonly utilized by exercise machines in the art, instead being configured with any of a variety of wireless network interfaces such as WiFi or BLUETOOTH™ for connection to a user's smart device, such as a smartphone or tablet computer.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include monitoring, by a processing system, conditions in a real environment in which a user is present, wherein the monitoring is performed by collecting data about the conditions from a plurality of sensors located in the real environment and communicatively connected to the processing system, and wherein the condition includes a speed of a fitness equipment being used by the user in the real environment, wherein the actual extended reality environment comprises a combination of the real environment and the virtual environment that is being presented to the user while the user is using the fitness equipment, wherein the modification comprises adjusting a speed of a fitness equipment being used by the user over a period of time, sending, by the processing system, a first signal, to the fitness equipment, based on the interpolating, wherein the first signal instructs the fitness equipment to adjust a speed of the fitness equipment, and wherein each of the processing system, the extending reality device, and the fitness equipment comprises a separate device as described by Fung.

 The motivation for doing so would have been to support various forms of "active" virtual, augmented, or mixed-reality gaming and software application, as well as normal cardio exercises.   (Marshall, [0009]).

Fullam, Marshall and Fung are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Fullam, Marshall and Fung to obtain the invention as specified in claim 19.

Regarding claim 20, Fullam discloses wherein the interpolating comprises: identifying a target extended reality environment that should be presented to the user ([0058], depicts a virtual scene in which the virtual plane is taking off and flying above the runway); and 
determining a difference between the actual extended reality environment that is being presented to the user and the target extended reality environment that should be presented to the user ([0058], The take-off of the virtual plane may act as a content-based trigger that is detected by the head-mounted computing system 300. In response to detecting the content-based trigger, the head-mounted computing system 300 may send a command to turn on the fan and blow air at the human subject, thereby increasing ambient airflow directed at the human subject while the virtual plane is flying), 


Fund discloses wherein the adjusting the speed of the fitness equipment is expected to minimize the difference ([0035] exercise machine 100 may alter the resistance of moving surfaces 203a-b as a user's speed changes within the game.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include wherein the adjusting the speed of the fitness equipment is expected to minimize the difference as described by Fung.

 The motivation for doing so would have been to support various forms of "active" virtual, augmented, or mixed-reality gaming and software application, as well as normal cardio exercises.   (Fung, [0009]).

Fullam, Marshall and Fung are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Fullam, Marshall and Fung to obtain the invention as specified in claim 20.

Claim  14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al (US  20160091877 A1) , Marshall et al (US 20180286080A1), Fung (US 20160317866 A1) and Goslin et al (US 20170225069 A1). 

Regarding claim 14, Fullam is silent to sending, by the processing system, a second signal to a smart audio system based on the interpolating, wherein the second signal instructs the smart audio system to adjust a volume level of audio content being played in the real environment 
wherein the adjustment of the volume level is expected to further to ease the transition of the user from the actual extended reality environment to the real environment.

Goslin discloses further comprising sending, by the processing system, a second signal to a smart audio system based on the interpolating, wherein the second signal instructs the smart audio system to adjust a volume level of audio content being played in the real environment ([0024], a single sound effect could be output on multiple devices in unison in order to create a stereophonic or surround -sound experience for the user.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include sending, by the processing system, a second signal to a smart audio system based on the interpolating, wherein the second signal instructs the smart audio system to adjust a volume level of audio content being played in the real environment as described by Goslin.

Marshall discloses wherein the adjustment of the volume level is expected to further to ease the transition of the user from the actual extended reality environment to the real environment  ([0039], To ease the transition, the HMD may measure the real-world noise level and adjust the HMD content to acclimate the user to the real world noise level before ending the VR session)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include wherein the adjustment of the volume level is expected to further to ease the transition of the user from the actual extended reality environment to the real environment as described by Marshall.

 The motivation for doing so would have been to adjust the VR experience to match the position and intensity of the surrounding environment lights, sound levels, scheduled activities, and other real-life aspects, to smooth the transition from VR to real world  (Marshall, [0013]).

Fullam, Marshall, Fung and Goslin are combinable because they are from the same field of invention. 

 The motivation for doing so would have been to controlling environmental devices in a synchronized fashion (Goslin, [0007]).

Therefore, it would have been obvious to combine Fullam, Marshall, Fung and Goslin to obtain the invention as specified in claim 14.

Regarding claim 15, Fullam is silent to further comprising: intercepting, by the processing system, an alert from software external to the processing system; and 
modulating, by the processing system, a signal containing the alert to minimize an impact of the alert on the actual extended reality environment.

Goslin discloses further comprising: intercepting, by the processing system, an alert from software external to the processing system ([0021], the controller device could configure the storytelling devices with stimulus and response information, based on a current context of a story); and 
modulating, by the processing system, a signal containing the alert to minimize an impact of the alert on the actual extended reality environment ([0021], the controller device could configure a particular storytelling device to generate audiovisual messages responsive to a certain stimulus event).

Fullam, Marshall, Fung and Goslin are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify adjustment of ambient conditions in an environment of Fullam to include urther comprising: intercepting, by the processing system, an alert from software external to the processing system; and modulating, by the processing system, a signal containing the alert to minimize an impact of the alert on the actual extended reality environment as described by Goslin.

 The motivation for doing so would have been to controlling environmental devices in a synchronized fashion (Goslin, [0007]).

Therefore, it would have been obvious to combine Fullam, Marshall, Fung and Goslin to obtain the invention as specified in claim 15.

Regarding claim 16, Fullam discloses wherein the alert is a message received on a phone ([0085], mobile communication devices (e.g., smart phone),)


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619